HAWKINS, Presiding Judge.
Appellant was charged in. the County Court at Law of Travis County by complaint and information with the offense of unlawfully operating a motor vehicle upon a public street while he was under the influence of ihtoxicating liquor. He plead not guilty to such charge, but was found guilty by a jury and his penalty assessed at a fine of fifty dollars, from which judgment this appeal is perfected.
Neither statement of facts nor bills of exceptions' are brought forward in the record. The proceedings appear to be regular, and the judgment is affirmed.